HOLTZOFF, District Judge.
This is a companion action to 93 F. Supp. 131. Here the complaint prays for a declaratory judgment in effect adjudicating that the Government was without authority to permit the use of the Bofors gun by others than itself. The discussion in the opinion of this Court in the other action applies equally to this suit.
The following additional considerations are pertinent. No action may be entertained for a declaratory judgment adjudicating that the defendant is guilty of a tort. If, on the other hand, it is claimed that the defendant has been guilty of a breach of contract, this Court has no jurisdiction, since it does not appear that the alleged breach involves damages not in excess of $10,000.
Motion to dismiss the complaint is granted.
__